DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Response to Arguments
Applicant's arguments filed  27 January 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the amendment of claims 1 and 12 and new claim 32 to recite measuring with an EMG system are moot as the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Dellacorna has been provided to teach the use of an electro-myographic system for stimulating and measuring as applied in the rejection below.
Applicant’s argument with respect to Elkins in view of Brimhall failing to teach “cooling the target tissue with the needle to a temperature between about 10oC and about -5oC such that the nerve is temporarily stunned to inhibit short term pain signal along the nerve, wherein the temperature does not induce significant apoptosis or necrosis such that the nerve is capable of transmitting signals after the target tissue warms in claims 1 and 32 and “the needle cools the target tissue to a temperature between about 10oC and about -5oC such that the nerve is temporarily stunned to inhibit short term pain signals along the nerve, wherein the temperature does not induce significant apoptosis or necrosis such that the nerve is capable of transmitting signals after the target tissue warms” in claim 12 is not persuasive.  As set forth below and evidenced by Carroll, Elkins teaches these limitations.  Applicant has not provided any explanation for how the language of the claims patentably distinguishes them from the references beyond a restatement of the claim limitations.
Regarding the rejections on the basis of nonstatutory double patenting, as Applicant has elected not to address these rejections at this time, the rejections have bee
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4, 8-11, 22-24 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0129714 A1 to Elkins et al. (Elkins) as evidenced by US 2002/0161360 A1 to Carroll (Carroll) and in view of US 2007/0250037 A1 to Brimhall et al. (Brimhall), and US 5,233,999 to Dellacorna et al. (Dellacorna).
Regarding claims 1 and 22, Elkins teaches a method for treating pain associated with a nerve of a patient (see for example the abstract and [0010] which state in part “related treatments may be used therapeutically for treatment of back and other muscle spasms, chronic pain, and the like” and [0045] which states in part “Embodiments of the invention may also find applications for alleviation of pain…”), the nerve underlying a skin surface (see entire document), the method comprising inserting a distal end (68) of a needle (54) through the skin surface and into a target tissue, wherein the needle has a lumen (Fig. 3C) extending distally toward the distal end (Fig. 3C), and wherein a cooling fluid supply tube (58) extends distally within the lumen of the needle (Fig. 3C), transmitting cooling fluid from a cooling fluid source to the needle such that the cooling fluid flows through the cooling fluid supply tube and vaporizes to cool the needle (see for example [0070-0072]), and cooling the target tissue with the needle to a temperature  between about 10°C to about -5°C such that the nerve is temporarily stunned to inhibit short term pain signals or spasm along the nerve ([abstract, 0045, 0086-0088]), wherein the temperature does not induce significant apoptosis or necrosis such that the nerve is capable of transmitting signals after the target tissue warms ([0086-0088]).  
Carroll evidences that the cooling or freezing of neuronal tissue reduces or eliminates pain by interrupting nerve conduction, that cooling neuronal tissues to temperatures in the range of 0 to -4oC, and sometimes below causes analgesia lasting from days to weeks and that neuronal tissues cease functioning when sufficiently cooled, but before becoming frozen ([0004]). 
However, Elkins is silent with respect to stimulating and measuring the nerve via an electro-myographic system coupled to an electrically conductive surface of the needle to identify or verify a location of the nerve, wherein the needle is partially surrounded by an electrical insulator, or wherein the distal end of the needle comprises the electrically conductive surface configured to be able to conduct electrical energy from the electro-myographic system.
Brimhall teaches a catheter and needle assembly where the needle assembly (30) includes needle (31) having a sharp distal tip (32) where the needle, excluding the very tip, may be coated with a lubricant that is an electric insulator ([0060]).  The intention of Brimhall is to provide anesthesia to tissue using the assembly and to apply current to the needle to create stimulation in the tissue to identify a target needle depth at which to deliver the anesthesia ([0003]).  As the needle of Brimhall is inserted current is passed through the needle and causes surrounding tissue to contract which helps locate the needle tip ([0005]).  As the needle tip proceeds closer to the nerve, the clinician reduces the current and moves the needle tip to a point that is believed to be appropriately close to the nerve to be effective ([0005]).  It would have been obvious to one having ordinary skill in the art before the invention to have utilized an electrically conductive needle portion as claimed including the lubricous coating as disclosed by Brimhall to facilitate accurate insertion and removal of the needle as well as insulate non-target areas of the tissue.
However, Brimhall is silent with respect to the use of an electro-myographic system for stimulating and measuring the nerve.
Dellacorna teaches that the electromyograph is a medical instrument used to detect the electrical muscular activity by means of surface electrodes applied to the patient’s skin, or by means of needle electrodes inserted into the patient’s muscle and that an electromyograph picks up data derived from the electrodes, transmits them to a base unit which receives the data, process them further and makes them available to a known reading unit (see abstract and summary of the invention).  It would have been obvious to one having ordinary skill in the art before the claimed invention to have included the use of an electromyograph to stimulate and measure the nerve since to allow for the availability of a processed readout of the response to the electrical stimulation thus allowing a more precise interpretation of the data than could be determined by visual inspection.
Regarding claims 3 and 4, the combination teaches the method of claim 1 as well as Elkins teaching wherein the target tissue is cooled a temperature greater than or equal to 0°C, and wherein the target tissue is cooled a temperature from 0°C to -5°C ([0086-0088]).  
Regarding claim 8, the combination teaches the method of claim 1 as well as Elkins teaches wherein the target tissue is cooled during a 20 second treatment cycle ([0063]).
Regarding claim 9, the combination teaches the method of claim 1 as well as Elkins teaching applications for alleviation of pain ([0045]), but not specifically inhibiting pain from a headache.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized the method of Elkins for any pain that is alleviated by the cooling method of Elkins such as that claimed.  As this advantage is obvious and flows naturally from following the suggestion of the prior art it cannot be the basis for patentability.
Regarding claim 10, the combination teaches the method of claim 1 as well as Elkins teaching wherein the nerve is temporarily stunned to inhibit back pain (see for example the abstract and [0010] which state in part “cooling treatments will interfere with the nerve/muscle contractile function chain” and “related treatments may be used therapeutically for treatment of back and other muscle spasms, chronic pain, and the like”)
Regarding claim 11, the combination teaches the method of claim 1 as well as Elkins teaching further comprising a controlling a pressure of the vaporizing cooling fluid flow within the needle with a pressure relief valve such that a temperature of the target tissue is within a desired treatment temperature range ([0065]).
Regarding claims 23 and 24, the combination teaches the method of claim 1 as well as Elkins teaching applications for alleviation of pain ([0045]), but not specifically inhibiting acute pain occurring from post-surgical pain associated with thoracotomy or inguinal hernia repair or pregnancy labor or delivery.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized the method of Elkins for any pain that is alleviated by the cooling method of Elkins such as those claimed.  As this advantage is obvious and flows naturally from following the suggestion of the prior art it cannot be the basis for patentability.
Regarding claim 32, Elkins teaches a method for treating pain associated with a nerve of a patient (see for example the abstract and [0010] which state in part “related treatments may be used therapeutically for treatment of back and other muscle spasms, chronic pain, and the like” and [0045] which states in part “Embodiments of the invention may also find applications for alleviation of pain…”), the nerve underlying a skin surface (see entire document), the method comprising inserting a distal end (68) of a needle (54) through the skin surface and into a target tissue, wherein the needle has a lumen (Fig. 3C) extending distally toward the distal end (Fig. 3C), and wherein a cooling fluid supply tube (58) extends distally within the lumen of the needle (Fig. 3C), transmitting cooling fluid from a cooling fluid source to the needle such that the cooling fluid flows through the cooling fluid supply tube and vaporizes to cool the needle (see for example [0070-0072]), and cooling the target tissue with the needle to a temperature  between about 10°C to about -5°C such that the nerve is temporarily stunned to inhibit short term pain signals or spasm along the nerve ([abstract, 0045, 0086-0088]), wherein the temperature does not induce significant apoptosis or necrosis such that the nerve is capable of transmitting signals after the target tissue warms ([0086-0088]).  
Carroll evidences that the cooling or freezing of neuronal tissue reduces or eliminates pain by interrupting nerve conduction, that cooling neuronal tissues to temperatures in the range of 0 to -4oC, and sometimes below causes analgesia lasting from days to weeks and that neuronal tissues cease functioning when sufficiently cooled, but before becoming frozen ([0004]). 
However, Elkins is silent with respect to coupling an electrically conductive surface of the needle to an electro-myographic system via a coupler wherein the coupler is accessible when the needle is inserted through the skin surface and into the target tissue and measuring the nerve via the electro-myographic system to identify or verify a location of the nerve.
Brimhall teaches a catheter and needle assembly where the needle assembly (30) includes needle (31) having a sharp distal tip (32) where the needle, excluding the very tip, may be coated with a lubricant that is an electric insulator ([0060]).  The intention of Brimhall is to provide anesthesia to tissue using the assembly and to apply current to the needle to create stimulation in the tissue to identify a target needle depth at which to deliver the anesthesia ([0003]).  As the needle of Brimhall is inserted current is passed through the needle and causes surrounding tissue to contract which helps locate the needle tip ([0005]).  As the needle tip proceeds closer to the nerve, the clinician reduces the current and moves the needle tip to a point that is believed to be appropriately close to the nerve to be effective ([0005]).  Brimhall teaches that the electrically conductive surface is externally to the skin coupled with a power supply ([0068]) to deliver the current.  It would have been obvious to one having ordinary skill in the art before the invention to have utilized an electrically conductive needle portion as claimed including the lubricous coating as disclosed by Brimhall to facilitate accurate insertion and removal of the needle as well as insulate non-target areas of the tissue.
However, Brimhall is silent with respect to the use of an electro-myographic system for stimulating and measuring the nerve.
Dellacorna teaches that the electromyograph is a medical instrument used to detect the electrical muscular activity by means of surface electrodes applied to the patient’s skin, or by means of needle electrodes inserted into the patient’s muscle and that an electromyograph picks up data derived from the electrodes, transmits them to a base unit which receives the data, process them further and makes them available to a known reading unit (see abstract and summary of the invention).  It would have been obvious to one having ordinary skill in the art before the claimed invention to have included the use of an electromyograph to stimulate and measure the nerve since to allow for the availability of a processed readout of the response to the electrical stimulation thus allowing a more precise interpretation of the data than could be determined by visual inspection.
Claim(s) 12, 13, 17-20, 26 and 28-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0129714 A1 to Elkins et al. (Elkins) and in view of US 2007/0250037 A1 to Brimhall et al. (Brimhall), and US 5,233,999 to Dellacorna et al. (Dellacorna).
Regarding claims 12, 26 and 28, Elkins teaches a system for treating pain or spasm associated with a nerve of a patient (see for example the abstract and [0010] which state in part “cooling treatments will interfere with the nerve/muscle contractile function chain” and “related treatments may be used therapeutically for treatment of back and other muscle spasms, chronic pain, and the like”), the nerve underlying a skin surface (see entire document), the system comprising a needle (54) having a distal end (68), a lumen (Fig. 3C) extending distally toward the distal end (Fig. 3C), wherein the distal end of the needle is configured to be inserted through the skin surface and into a target tissue (see entire document), a cooling fluid supply tube (58) extending distally within the lumen of the needle (Fig. 3C) such that the cooling fluid supply tube extends distally of the skin surface when the needle is inserted into the target tissue (Fig. 3C), the cooling fluid supply tube coupleable with a cooling fluid source such that the cooling fluid flows from the cooling source through the cooling fluid supply tube distally of the skin surface (see entire document) and vaporizes to cool the needle (see for example [0070-0072]) such that the needle cools the target tissue to a temperature  between about 10°C to about -5°C such that the nerve is temporarily stunned to inhibit short term pain signals or spasm along the nerve ([0045, 0086-0088]), wherein the target tissue is cooled to a temperature that does not induce significant apoptosis or necrosis such that the nerve is capable of transmitting signals after the target tissue warms ([0086-0088], a pressure relief valve configured to control a pressure of the vaporizing cooling fluid flow within the needle such that a temperature of the target tissue is within a desired treatment temperature range ([0065]), and a handpiece (42) having a handle (Fig. 3B) and supporting the needle (Fig. 3B).  
However, Elkins does not teach an electro-myographic system couplable to an electrically conductive surface of the needle, wherein the electrically conductive surface is configured to conduct electrical energy from the electro-myographic system to stimulate the nerve so as to identify or verify a location of the nerve, wherein the needle is at least partially surrounded by an electrical insulator, wherein the distal end of the needle comprises an electrically conductive surface, wherein the electrical insulator comprises a lubricous coating.  
Brimhall teaches a catheter and needle assembly where the needle assembly (30) includes needle (31) having a sharp distal tip (32) where the needle, excluding the very tip, may be coated with a lubricant that is an electric insulator ([0060]).  The intention of Brimhall is to provide anesthesia to tissue using the assembly and to apply current to the needle to create stimulation in the tissue to identify a target needle depth at which to deliver the anesthesia ([0003]).  As the needle of Brimhall is inserted current is passed through the needle and causes surrounding tissue to contract which helps locate the needle tip ([0005]).  As the needle tip proceeds closer to the nerve, the clinician reduces the current and moves the needle tip to a point that is believed to be appropriately close to the nerve to be effective ([0005]).  It would have been obvious to one having ordinary skill in the art before the invention to have utilized an electrically conductive needle portion as claimed including the lubricous coating as disclosed by Brimhall to facilitate accurate insertion and removal of the needle as well as insulate non-target areas of the tissue.
However, Brimhall is silent with respect to the use of an electro-myographic system for stimulating and measuring the nerve.
Dellacorna teaches that the electromyograph is a medical instrument used to detect the electrical muscular activity by means of surface electrodes applied to the patient’s skin, or by means of needle electrodes inserted into the patient’s muscle and that an electromyograph picks up data derived from the electrodes, transmits them to a base unit which receives the data, process them further and makes them available to a known reading unit (see abstract and summary of the invention).  It would have been obvious to one having ordinary skill in the art before the invention to have included the use of an electromyograph to stimulate and measure the nerve since to allow for the availability of a processed readout of the response to the electrical stimulation thus allowing a more precise interpretation of the data than could be determined by visual inspection.
Regarding claim 13, the combination teaches the system of claim 12 as well as Elkins teaching wherein the pressure relief valve is integrated with the handpiece supporting the needle ([0065] which states in part that “with the housing 44, handpiece 42, or flexible probe body 46 including a valve for regulating pressure of the exhaust gases”).
Regarding claim 17, the combination teaches the system of claim 12, but not specifically wherein the needle is releasably coupled to the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to releasably couple the needle to the handpiece, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
Regarding claim 18, the combination teaches the system of claim 17, but not the system further comprising a detent engaged by a spring supported catch to releasably couple the needle to the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a detent engaged by a spring supported catch, since it has been held to be within the general skill of a worker in the art to select a known catch mechanism (see for example 6,629,956 B1 Col. 28, lines 37-65) on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 19, the combination teaches the system of claim 12 as well as Elkins teaching wherein the pressure relief valve is configured to maintain a pressure within a lumen of the needle within a desired pressure range ([0065] which states in part “a valve for regulating pressure of the exhaust gases so as to control a treatment temperature under the direction of the processor”).
Regarding claim 20, the combination teaches the system of claim 12 as well as Elkins teaching wherein the pressure is maintained such that the temperature of the target tissue is within a temperature range sufficient to only stun the nerve ([0065 and 0086-0088]).
Regarding claim 29, the combination teaches the system of claim 28, but not specifically wherein the lubricous coating has a thickness less than a thickness of the needle, such that thermal insulation provided by the lubricous coating is limited.  It is asserted that it would have been obvious to one having ordinary skill in the art before the invention was made to have selected an appropriate thickness of the lubricous coating, since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art.  Here the result is thermal conductivity and the results effective variable is the thickness of the lubricous coating.  One having ordinary skill in the art before the invention would have understood that the thickness of the material through which the thermal energy is conducted would affect the amount of thermal energy that reaches the area beyond the lubricous coating as some of the energy will be absorbed by the material of the lubricous coating.  
Regarding claim 29, the combination teaches the system of claim 28, but not wherein the lubricous coating is made from a material having a thermal conductivity which is less than the thermal conductivity of the needle.  Muller teaches a coating that can function as both an electrical insulator as well as a thermal conductor.  It is asserted that it would have been obvious to one having ordinary skill in the art before the invention was made to utilize a material having the desired conductivity, since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art.  Here the result is thermal conductivity and the results effective variable is the material selected for the lubricous coating.  One having ordinary skill in the art before the invention would have understood selecting a material having a desired thermal conductivity in order to provide the desired amount of thermal energy through the coating to the treated area.  
Regarding claim 31, the combination teaches the system of claim 12 as well as Brimhall teaching coupling the stimulation mechanism to the treatment assembly (20) via a coupler ([0060]) that is accessible when the treatment assembly is inserted ([0060]).  It would have been obvious to one having ordinary skill in the art before the invention to have included the coupler as taught by Brimhall so as to allow for the connection to the stimulation mechanism to allow for functioning of the stimulation.
Claim(s) 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elkins, Brimhall and Dellacorna as applied to claim 12 above, and further in view of US 4,377,168 to Rzasa et al. (Rzasa).
Regarding claims 14 and 15, Elkins in view of Brimhall and Dellacorna teaches the system of claim 12, but not wherein the pressure relief valve comprises a biasing spring mechanically urging a valve member against a valve seat to maintain an adjustable pressure within the needle within a desired range or wherein the biasing spring is disposed outside the valve seat. Rzasa teaches a cryosurgical instrument that includes a pressure relief valve (102) including a biasing spring (120) mechanically urging a valve member (122) against a valve seat (114) to maintain a pressure within a desired pressure range. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a pressure relief valve as taught by Rzasa on the basis of its suitability for the intended use as an obvious matter of engineering design choice.
Regarding claim 16, Elkins in view of Brimhall, Dellacorna and Rzasa teaches the system of claim 15 but not specifically the pressure relief valve disposed adjacent an interface between the needle and the handpiece. It would have been obvious to one having ordinary skill in the art at the time of the invention to have located the pressure relief valve as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 8-10, 22-24 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,907,693 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because they each claim like method steps (i.e. a needle which transmits cooling fluid from a cooling fluid source to the needle so that the fluid flows through the fluid supply tube and cools the needle). Additionally, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected an appropriate temperature range for treating pain or spasm with a nerve of a patient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art. It would also have been obvious to one having ordinary skill in the art to treat a desired nerve to relieve a desired problem such as headache or back pain as an obvious matter of design choice to as to provide the desired relief.
Claims 11-20 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 13 of U.S. Patent No. 9,907,693 B2 in view of Rzasa.
Regarding claim 11, the patent teaches all the limitations of the claim except for controlling a pressure of the vaporizing cooling fluid flow within the needle with a pressure relief valve such that a temperature of the target tissue is within a desired treatment temperature range. Rzasa teaches a cryosurgical instrument that includes a pressure relief valve (102) including a biasing spring (120) mechanically urging a valve member (122) against a valve seat (114) to maintain a pressure within a desired pressure range. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a pressure relief valve as taught by Rzasa so as to maintain a pressure within a desired range as taught by Rzasa.
Regarding claims 12, 14-16, 19 and 26, the patent teaches the limitations of the claims except for a handpiece having a handle and a pressure relief valve. Rzasa teaches a cryosurgical instrument that includes handpiece having a handle (12) and a pressure relief valve (102) including a biasing spring (120) mechanically urging a valve member (122) against a valve seat (114) to maintain a pressure within a desired pressure range. It would have been obvious to one having ordinary skill in the art before the invention to have included a handle as taught by Rzasa so as to allow for gripping and manipulating the treatment end.  Additionally, it would have been obvious to one having ordinary skill in the art before the invention to have utilized a pressure relief valve as taught by Rzasa so as to maintain a pressure within a desired range as taught by Rzasa.
Regarding claim 13, the patent in view of Rzasa teaches the limitations of claim 12, but not wherein the pressure relief valve is integrated with the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to have located the pressure relief valve as claimed as an obvious matter of engineering design choice.
Regarding claim 17, the patent in view of Rzasa teaches the limitations of claim 12 as well as the patent teaching wherein the needle is releasably couplable to the handpiece.
Regarding claim 18, the patent in view of Rzasa teaches the limitations of claim 17, but not a detent engaged by a spring supported catch to releasably couple the needle to the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a detent engaged by a spring supported catch, since it has been held to be within the general skill of a worker in the art to select a known catch mechanism (see for example 6,629,956 B1 Col. 28, lines 37-65) on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 20, the patent in view of Rzasa teaches the limitations of claim 12, but not specifically wherein the pressure is maintained such that the temperature of the target tissue is within a temperature range sufficient to only stun the nerve.
However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Claims 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,907,693 B2 in view of Rzasa and US 2007/0250037 A1 to Brimhall et al.
Regarding claim 28, the patent in view of Rzasa teaches the limitations of claim 26, but not wherein the electrical insulator comprises a lubricous coating.  Brimhall teaches a catheter and needle assembly where the introducer needle assembly (30) includes introducer needle (31) having a sharp distal tip (32) where the needle, excluding the very tip, may be coated with a lubricant that is an electric insulator ([0060]).  It would have been obvious to one having ordinary skill in the art before the invention to have utilized a lubricous coating as disclosed by Brimhall to facilitate insertion and removal of the needle as well as insulate non-target areas of the tissue.
Regarding claim 29, the patent in view of Rzasa the system of claim 28, but not specifically wherein the lubricous coating has a thickness less than a thickness of the needle, such that thermal insulation provided by the lubricous coating is limited.  It is asserted that it would have been obvious to one having ordinary skill in the art before the invention was made to have selected an appropriate thickness of the lubricous coating, since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art.  Here the result is thermal conductivity and the results effective variable is the thickness of the lubricous coating.  One having ordinary skill in the art before the invention would have understood that the thickness of the material through which the thermal energy is conducted would affect the amount of thermal energy that reaches the area beyond the lubricous coating as some of the energy will be absorbed by the material of the lubricous coating.  
Regarding claim 29, the patent in view of Rzasa the system of claim 28, but not wherein the lubricous coating is made from a material having a thermal conductivity which is less than the thermal conductivity of the needle.  Muller teaches a coating that can function as both an electrical insulator as well as a thermal conductor.  It is asserted that it would have been obvious to one having ordinary skill in the art before the invention was made to utilize a material having the desired conductivity, since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art.  Here the result is thermal conductivity and the results effective variable is the material selected for the lubricous coating.  One having ordinary skill in the art before the invention would have understood selecting a material having a desired thermal conductivity in order to provide the desired amount of thermal energy through the coating to the treated area.
Claims 1, 3, 4, 8-10, 23, 24 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 8,715,275 B2 in view of Dellacorna. The claims at issue are not identical, but they are not patentably distinct from each other because they each claim like method steps (i.e. a needle which transmits cooling fluid from a cooling fluid source to the needle so that the fluid flows through the fluid supply tube and cools the needle). Additionally, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected an appropriate temperature range for treating pain or spasm with a nerve of a patient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art. It would also have been obvious to one having ordinary skill in the art to treat a desired nerve to relieve a desired problem such as headache or back pain as an obvious matter of design choice to as to provide the desired relief.
While, the patent is silent with respect to the use of an electro-myographic system for stimulating and measuring the nerve, Dellacorna teaches that the electromyograph is a medical instrument used to detect the electrical muscular activity by means of surface electrodes applied to the patient’s skin, or by means of needle electrodes inserted into the patient’s muscle and that an electromyograph picks up data derived from the electrodes, transmits them to a base unit which receives the data, process them further and makes them available to a known reading unit (see abstract and summary of the invention).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the use of an electromyograph to stimulate and measure the nerve since to allow for the availability of a processed readout of the response to the electrical stimulation thus allowing a more precise interpretation of the data than could be determined by visual inspection.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 8,715,275 B2 in view of Dellacorna (see the rejection of claim 1 above) and Rzasa.
Regarding claim 11, the patent in view of Dellacorna (see rejection of claim 1 above) teaches all the limitations of the claim except for controlling a pressure of the vaporizing cooling fluid flow within the needle with a pressure relief valve such that a temperature of the target tissue is within a desired treatment temperature range. Rzasa teaches a cryosurgical instrument that includes a pressure relief valve (102) including a biasing spring (120) mechanically urging a valve member (122) against a valve seat (114) to maintain a pressure within a desired pressure range. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a pressure relief valve as taught by Rzasa so as to maintain a pressure within a desired range as taught by Rzasa.
Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 8,715,275 B2 in view of Rzasa.
Regarding claims 12, 14-16 and 19, the patent teaches the limitations of the claims except for a pressure relief valve. Rzasa teaches a cryosurgical instrument that includes a pressure relief valve (102) including a biasing spring (120) mechanically urging a valve member (122) against a valve seat (114) to maintain a pressure within a desired pressure range. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a pressure relief valve as taught by Rzasa so as to maintain a pressure within a desired range as taught by Rzasa.
Regarding claim 13, the patent in view of Rzasa teaches the limitations of claim 12, but not wherein the pressure relief valve is integrated with the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to have located the pressure relief valve as claimed as an obvious matter of engineering design choice.
Regarding claim 17, the patent in view of Rzasa teaches the limitations of claim 12 as well as the patent teaching wherein the needle is releasably couplable to the handpiece.
Regarding claim 18, the patent in view of Rzasa teaches the limitations of claim 17, but not a detent engaged by a spring supported catch to releasably couple the needle to the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a detent engaged by a spring supported catch, since it has been held to be within the general skill of a worker in the art to select a known catch mechanism (see for example 6,629,956 B1 Col. 28, lines 37-65) on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 20, the patent in view of Rzasa teaches the limitations of claim 12, but not specifically wherein the pressure is maintained such that the temperature of the target tissue is within a temperature range sufficient to only stun the nerve.  However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 8,715,275 B2 in view of US 2007/0250037 A1 to Brimhall et al. and Dellacorna
Regarding claim 22, the patent teaches the limitations of claim 1, but not an electrical insulator partially surrounding the electrically conducting structure.  Brimhall teaches a catheter and needle assembly where the introducer needle assembly (30) includes introducer needle (31) having a sharp distal tip (32) where the needle, excluding the very tip, may be coated with a lubricant that is an electric insulator ([0060]).  It would have been obvious to one having ordinary skill in the art before the invention to have utilized a lubricous coating as disclosed by Brimhall to facilitate insertion and removal of the needle as well as insulate non-target areas of the tissue.
However, Brimhall is silent with respect to the use of an electro-myographic system for stimulating and measuring the nerve.
Dellacorna teaches that the electromyograph is a medical instrument used to detect the electrical muscular activity by means of surface electrodes applied to the patient’s skin, or by means of needle electrodes inserted into the patient’s muscle and that an electromyograph picks up data derived from the electrodes, transmits them to a base unit which receives the data, process them further and makes them available to a known reading unit (see abstract and summary of the invention).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the use of an electromyograph to stimulate and measure the nerve since to allow for the availability of a processed readout of the response to the electrical stimulation thus allowing a more precise interpretation of the data than could be determined by visual inspection.
Claims 26 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 8,715,275 B2 in view of Rzasa and US 2007/0250037 A1 to Brimhall et al.
Regarding claims 26 and 28, the patent in view of Rzasa teaches the limitations of claims 26-28, but not an electrical insulator partially surrounding the electrically conducting structure, wherein the electrical insulator comprises a lubricous coating.  Brimhall teaches a catheter and needle assembly where the introducer needle assembly (30) includes introducer needle (31) having a sharp distal tip (32) where the needle, excluding the very tip, may be coated with a lubricant that is an electric insulator ([0060]).  It would have been obvious to one having ordinary skill in the art before the invention to have utilized a lubricous coating as disclosed by Brimhall to facilitate insertion and removal of the needle as well as insulate non-target areas of the tissue.
Regarding claim 29, the patent in view of Rzasa the system of claim 28, but not specifically wherein the lubricous coating has a thickness less than a thickness of the needle, such that thermal insulation provided by the lubricous coating is limited.  It is asserted that it would have been obvious to one having ordinary skill in the art before the invention was made to have selected an appropriate thickness of the lubricous coating, since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art.  Here the result is thermal conductivity and the results effective variable is the thickness of the lubricous coating.  One having ordinary skill in the art before the invention would have understood that the thickness of the material through which the thermal energy is conducted would affect the amount of thermal energy that reaches the area beyond the lubricous coating as some of the energy will be absorbed by the material of the lubricous coating.  
Regarding claim 29, the patent in view of Rzasa the system of claim 28, but not wherein the lubricous coating is made from a material having a thermal conductivity which is less than the thermal conductivity of the needle.  Muller teaches a coating that can function as both an electrical insulator as well as a thermal conductor.  It is asserted that it would have been obvious to one having ordinary skill in the art before the invention was made to utilize a material having the desired conductivity, since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art.  Here the result is thermal conductivity and the results effective variable is the material selected for the lubricous coating.  One having ordinary skill in the art before the invention would have understood selecting a material having a desired thermal conductivity in order to provide the desired amount of thermal energy through the coating to the treated area.
Claims 1, 3, 4, 8-10, 21-24 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8,298,216 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they each claim like method steps (i.e. a needle which transmits cooling fluid from a cooling fluid source to the needle so that the fluid flows through the fluid supply tube and cools the needle). Additionally, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected an appropriate temperature range for treating pain or spasm with a nerve of a patient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art. It would also have been obvious to one having ordinary skill in the art to treat a desired nerve to relieve a desired problem such as headache or back pain as an obvious matter of design choice to as to provide the desired relief.
Claims 11-20, 26 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 17 of U.S. Patent No. 8,298,216 B2 in view of Rzasa.
Regarding claim 11, the patent teaches all the limitations of the claim except for controlling a pressure of the vaporizing cooling fluid flow within the needle with a pressure relief valve such that a temperature of the target tissue is within a desired treatment temperature range. Rzasa teaches a cryosurgical instrument that includes a pressure relief valve (102) including a biasing spring (120) mechanically urging a valve member (122) against a valve seat (114) to maintain a pressure within a desired pressure range. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a pressure relief valve as taught by Rzasa so as to maintain a pressure within a desired range as taught by Rzasa.
Regarding claims 12, 14-16, 19, 26 and 31, the patent teaches the limitations of the claims except for a pressure relief valve. Rzasa teaches a cryosurgical instrument that includes a pressure relief valve (102) including a biasing spring (120) mechanically urging a valve member (122) against a valve seat (114) to maintain a pressure within a desired pressure range. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a pressure relief valve as taught by Rzasa so as to maintain a pressure within a desired range as taught by Rzasa.
Regarding claim 13, the patent in view of Rzasa teaches the limitations of claim 12, but not wherein the pressure relief valve is integrated with the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to have located the pressure relief valve as claimed as an obvious matter of engineering design choice.
Regarding claim 17, the patent in view of Rzasa teaches the limitations of claim 12 as well as the patent teaching wherein the needle is releasably couplable to the handpiece.
Regarding claim 18, the patent in view of Rzasa teaches the limitations of claim 17, but not a detent engaged by a spring supported catch to releasably couple the needle to the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a detent engaged by a spring supported catch, since it has been held to be within the general skill of a worker in the art to select a known catch mechanism (see for example 6,629,956 B1 Col. 28, lines 37-65) on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 20, the patent in view of Rzasa teaches the limitations of claim 12, but not specifically wherein the pressure is maintained such that the temperature of the target tissue is within a temperature range sufficient to only stun the nerve. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Claims 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 8,298,216 B2 in view of Rzasa and US 2007/0250037 A1 to Brimhall et al.
Regarding claim 28, the patent in view of Rzasa teaches the limitations of claim 26, but not wherein the electrical insulator comprises a lubricous coating.  Brimhall teaches a catheter and needle assembly where the introducer needle assembly (30) includes introducer needle (31) having a sharp distal tip (32) where the needle, excluding the very tip, may be coated with a lubricant that is an electric insulator ([0060]).  It would have been obvious to one having ordinary skill in the art before the invention to have utilized a lubricous coating as disclosed by Brimhall to facilitate insertion and removal of the needle as well as insulate non-target areas of the tissue.
Regarding claim 29, the patent in view of Rzasa the system of claim 28, but not specifically wherein the lubricous coating has a thickness less than a thickness of the needle, such that thermal insulation provided by the lubricous coating is limited.  It is asserted that it would have been obvious to one having ordinary skill in the art before the invention was made to have selected an appropriate thickness of the lubricous coating, since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art.  Here the result is thermal conductivity and the results effective variable is the thickness of the lubricous coating.  One having ordinary skill in the art before the invention would have understood that the thickness of the material through which the thermal energy is conducted would affect the amount of thermal energy that reaches the area beyond the lubricous coating as some of the energy will be absorbed by the material of the lubricous coating.  
Regarding claim 29, the patent in view of Rzasa the system of claim 28, but not wherein the lubricous coating is made from a material having a thermal conductivity which is less than the thermal conductivity of the needle.  Muller teaches a coating that can function as both an electrical insulator as well as a thermal conductor.  It is asserted that it would have been obvious to one having ordinary skill in the art before the invention was made to utilize a material having the desired conductivity, since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art.  Here the result is thermal conductivity and the results effective variable is the material selected for the lubricous coating.  One having ordinary skill in the art before the invention would have understood selecting a material having a desired thermal conductivity in order to provide the desired amount of thermal energy through the coating to the treated area.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794